—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the appellant Superintendent of Highways for the Town of North Hempstead, dated October 6, 1998, which denied the petitioner’s application for a curb-cut permit, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (Winslow, J.), dated May 31, 1999, which granted the petition and denied the appellants’ cross motion to dismiss the proceeding.
Ordered that the order and judgment is reversed, on the law, with costs, the cross motion is granted, and the proceeding is dismissed.
Contrary to the conclusion reached by the Supreme Court, the petitioner failed to show that the appellants’ denial of his curb-cut application was arbitrary, capricious, or an abuse of discretion (see, Burger King Corp. v County of Suffolk, Dept. of Public Works, 121 AD2d 494; Token Carpentry v Hornik, 92 AD2d 868; see also, Matter of Syosset Indus. Bldrs. v Town of Oyster Bay Highway Dept. 24 AD2d 763). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.